DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/22 has been entered.
 
3.	Claims 1-29 are pending upon entry of amendment filed on 12/14/21.

Claims 18 is withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected invention.  

Claims 1-17 and 19-29 are under consideration in the instant application.

4.	Applicant’s submission of IDS filed on 7/20/22 has been considered.

5.	IN light of the declaration of Carpenter under 37 CFR 1.132 filed on 7/20/22, the rejection under 35 U.S.C.103(a) has been withdrawn.

The declaration states the formulation that is suitable for IL-5 antibody is not suitable for IL-5R antibody.  The difference in the antigens between IL-5 and IL-5R has been shown.

The unpredictability of development of formulation of antibody has been addressed by the references in Exhibits of the declaration.

6.	Upon abandonment of the U.S.S.N. 16/829,659, the provisional nonstatutory double patenting rejection (see sections 6-7 of the office action mailed on 2/22/22) has been withdrawn.
7.	The following new ground of rejection is necessitated upon further consideration.

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9. 	Claims 1-17 and 19-29 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a stable aqueous pharmaceutical formulation comprising an antibody set forth in SEQ ID Nos:5-10 in the presence of 250mM trehalose, 20mM histidine buffer, polysorbate 20 from 0.002-0.01% at pH6, does not reasonably provide enablement for more.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use of the invention commensurate in scope with these claims. 

The specification does not enable one of skill in the art to practice the invention as claimed without undue experimentation. Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

There is insufficient guidance in the specification as filed as to how the skilled artisan would make and use IL-5R antibody formulation that exhibit "stability” as set forth in claim 1 in the presence of 0.001-0.01% polysorbate 20.   Note the declaration of Carpenter under 37 CFR 1.132 filed on 7/20/22 stated and submit how unpredictable to formulate antibodies.

The claimed invention requires to exhibit stability 25oC for 3 months, 40oC for 1 month, or 5oC for 18 months ([0011]) as indicated in the instant application.  Claim 1 of the instant application requires an antibody set forth in SEQ ID NO:5-10 and polysorbate 20 at 0.002-0.01%.

Examples 1-4 are shown stability in the presence of arginine, trehalose and polysorbate.  No examples exhibit stability or reduction of aggregate formulation in antibody and polysorbate as required in claim 1.  The Tables 1-4 showed stability in the presence of arginine, histidine, trehalose and polysorbate.

Per Dengl, the stability test showed the structurally diverse antibodies were not stabilized by the same polysorbate formulation (p. 13 of the declaration) and Kayser reference teaches addition of buffer for stability of antibody.

As such, given that the stabilizing effect for the excipient is not protein and concentration dependent, one concentration tested at 20mM histidine buffer or 230mM of trehalose cannot be extrapolated any concentration ranges encompassed by the claimed invention (note claims 2-3).

The specification fails to provide sufficient guidance to direct a person of skilled in the art to make and achieve the intended use of the claimed invention without undue experimentation.  The specification discloses no exemplary comprising polysorbate and antibody.  It is unpredictable to develop antibody formulation and one exemplary formulation disclosed in the example cannot be extrapolated to various formulations encompassed by the claimed invention.

To summarize, reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view or the quantity of experimentation necessary, the limited working example, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breath of the claims, it would take undue trials and errors to practice the claimed invention.

10.	No claims are allowable.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
October 11, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644